 


109 HR 3454 IH: To amend title XIX of the Social Security Act to require Medicaid coverage of disabled children, and individuals who became disabled as children, without regard to income or assets.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3454 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to require Medicaid coverage of disabled children, and individuals who became disabled as children, without regard to income or assets. 
 
 
1.Medicaid coverage of disabled children, and individuals who became disabled as children, without regard to income or assets 
(a)In generalSection 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is amended— 
(1)by striking or at the end of subclause (VI); 
(2)by striking the semicolon at the end of subclause (VII) and inserting , or; and 
(3)by adding at the end the following new subclause: 
 
(VIII)who are disabled (as determined under section 1614 for purposes of the supplemental income security program) on the basis of an impairment that arose before the individual attained 19 years of age and who were so disabled before attaining such age;. 
(b)Waiver of income limitationSection 1903(f)(4) of such Act (42 U.S.C. 1396b(f)(4)) is amended by inserting 1902(a)(10)(A)(i)(VIII), after 1902(a)(10)(A)(i)(VII),. 
(c)Effective date 
(1)Except as provided in paragraph (2), the amendments made by this section apply to calendar quarters beginning on or after the date that is 18 months after the date of the enactment of this Act, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date. 
(2)In the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 
 
